Citation Nr: 1214059	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  07-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1966 to September 1967, to include combat duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This case was remanded by the Board in April 2011 for further evidentiary development.


FINDING OF FACT

Without good cause, the Veteran failed to report for a VA examination scheduled for the purpose of determining the impact his service-connected disabilities have in the ability to gain and maintain substantially gainful employment.  


CONCLUSION OF LAW

The Veteran's failure to report for VA examination deemed necessary to determine the current nature and severity of his service-connected disabilities (with respect to impact on employment) means that this claim must be denied as a matter of law.  38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Law Dispositive of Claim 

In enacting the Veterans Claims Assistance Act of 2000 (VCAA), Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, as in this case, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132; Smith (Claudus) v. Gober, 14 Vet.App. 227  (2000), aff'd, 28 F.3d 1384  (Fed. Cir. 2002). 

Applicable Legal Criteria-TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).

Analysis

The Veteran in this case has several service-connected disabilities including anatomical loss of the left eye, a shell fragment wound (SFW) to muscle groups XIV and XVII on the left, a SFW to the left foot with fracture of left 5th metatarsal, SFW to muscle groups I and XII on the left side, diabetes mellitus, scar of the left Achilles tendon, residuals of prostate cancer, and a left jaw injury with retained metallic fragments.  His combined disability evaluation is 80 percent.  

Essentially, the Veteran contends that he cannot engage in any substantially gainful employment as a result of the combined effect of his service-connected disabilities.  

There are numerous VA examinations of record which address the Veteran's individual conditions irrespective of his employability; however, in August 2006, the Veteran was given a general medical examination which addressed his employment status and capability for further employment.  Essentially, this examination report noted that the Veteran, after his Vietnam service, had many years in the civil service.  The Veteran reported having voluntarily retired from his employment in 1994, and he has not held any type of employment since that time.  Regarding the Veteran's employability, the examiner noted that the Veteran's multiple scars and diabetes would only offer a mild impairment on physical labor and would have no impact at all on sedentary employment.  An addendum opinion was later attached to this report in which the examiner noted that the Veteran's prostate cancer had gone into remission, and as such, would have no significant impact on sedentary or physical employment.  

Regarding the left eye, there was noted to be "significant" occupational effects set forth by the disability of the left eye; however, it was not expressed that the Veteran could not maintain gainful employment with his disorder with some correction.  Indeed, the right eye (which is not service connected) was found to have no disabling conditions, and with respect to the left eye, the examiner stated that there were fluctuations in vision which were correctable with bifocal glasses.  

The Veteran was given a dental examination in August 2006 to evaluate the severity of the service-connected residuals to the left jaw.  In an associated report, the VA examiner determined that there was a bruised jaw with limited opening at the time of the injury.  Subsequent to this, the Veteran has not had problems with his jaw and has not required any extensive dental treatment to address this injury.  

The Board, in its April 2011 remand order, determined that an additional general medical examination, specific to the Veteran's employability, should be afforded.  The Veteran was scheduled for an examination; however, he failed to report at his scheduled time.  No excuse was given for the absence, and the Board cannot conclude that there was good cause for the missed appointment.  Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).

38 C.F.R. § 3.655(b) provides,

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

A claim for TDIU is a claim for a higher disability evaluation.  That is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  Indeed, the Veteran argues that his service-connected disabilities, in connection with each other, have increased in severity so as to prevent substantially gainful employment.  Accordingly, the Board determined that a comprehensive VA general medical examination was necessary to determine the impact of these disabilities on the Veteran's ability to work.  The Veteran failed to report to that examination, he did not present good cause as to the reason for his absence, and as this is a claim for an overall increase in rating (i.e. to the total disability level), by regulation, the claim must now be denied.  See 38 C.F.R. § 3.655(b).  Indeed, the Board had remanded for the examination because the earlier examinations and evidence of record did not support a TDIU.  

The Veteran's representative has argued that the correct legal standard would be to treat the claim as an initial compensation claim, and hence subject to an adjudication on the evidence of record.  As noted, however, the essence of a TDIU is that it is a claim for an overall increase in disability evaluation based on the impact service-connected disabilities have in the prevention of employment.  Accordingly, as a matter of law, the claim must be denied.  See 38 C.F.R. § 3.655(b).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


